Citation Nr: 1714009	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1977.  The Veteran died in August 2010, and the appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.

In June 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal was last before the Board in December 2014, at which time the Board remanded with instruction to conduct further development to determine whether the Veteran was presumptively exposed to herbicide agents in service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims service connection for the cause of the Veteran's death.  She claimed that the Veteran's lung cancer was eligible for presumptive service connection based on exposure to herbicide agents.

In December 2014, the Board remanded the appellant's appeal with instructions on further development.  Specifically, the remand instructed that the Joint Service Records and Research Center (JSRRC) should be contacted to request verification of the claimed herbicide exposure during the Veteran's service at the Ubon Royal Thai Air Force Base (RTAFB) from May 1973 to April 1974.  Upon completion of this development, the claim was to be readjudicated, with a supplemental statement of the case sent to the appellant and her representative.

In October 2015, VA issued a formal finding of a lack of information required to corroborate the allegation of exposure to herbicide agent exposure outside of Vietnam or the Korean demilitarized zone.  The claims file, however, does not include any Supplemental Statement of the Case (SSOC) readjudicating this appeal.  

In an October 2016 appellate brief, the appellant's representative contended that the AOJ failed to comply with instructions in the December 2014 in two ways.  

First, the brief argues that the AOJ did not verify the Veteran's dates of service at Ubon RTAFB by contacting the JSRRC.  The Board notes that in fact the remand instructed the AOJ to verify the dates prior to contacting the JSRRC regarding exposure to herbicide agents.  While there is no documentation of this verification, the claims file contains military personnel records with dates of service at Ubon RTAFB.  The Board therefore finds this instruction has been substantially complied with.

Second, the brief notes that no SSOC has been issued regarding the appeal as instructed in the remand.  The Board concurs.  Because the AOJ has not satisfactorily complied with the instructions in the December 2014 remand, an additional remand is necessary to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal on the record, to include new evidence submitted since the prior December 2014 remand.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the appellant and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



